The State of TexasAppellee/s




                                   Fourth Court of Appeals
                                           San Antonio, Texas
                                                      May 2, 2014

                                                 No. 04-14-00307-CR

                                              Thomas Edward KUNKEL,
                                                     Appellant

                                                            v.

                                              THE STATE OF TEXAS,
                                                    Appellee

                             From the 187th Judicial District Court, Bexar County, Texas
                                           Trial Court No. 2014CR1566
                                   Honorable Raymond Angelini, Judge Presiding

                                                    O R D E R
         A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal in
which the trial court judge certifies that the underlying criminal case “is a plea-bargain case, and the
defendant has NO right of appeal.” It is therefore ORDERED that the trial court clerk electronically file a
clerk’s record, no later than May 12, 2014, containing the following documents:

         1.       All pre-trial orders and the related pre-trial motions;

         2.       The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
                  Stipulations, and all other documents relating to the defendant’s plea bargain;

         3.       The judgment;

         4.       All post-judgment motions and orders;

         5.       The notice of appeal;

         6.       The Trial Court’s Certification of Defendant’s Right of Appeal; and

         7.       The criminal docket sheet.

The clerk of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.

                                                                 _________________________________
                                                                 Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 2nd
day of May, 2014.

                                                                 ___________________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court